Case 1:20-mj-11644-UA Document 2 Filed 10/29/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE
alu
-cr- —( }
» Robert Shannon
Defendant(s). HO Mag Hl oy
x

 

Defendant _Robert Shannon hereby voluntarily consents to participate in the following
proceeding via ideoconferencing:

  

_X.__ Initial Appearance/Appointment of Counsel

Arraignment (if on Felony information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

Felony Plea/Trial/Sentence

 
   

Mefendant’ S Signature Defense Counsel’s Signature
(judge may obtain verbal consent on

Record and Sign for Defendant) a’a/

Robert Shannon Cesar de Castro
Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable telephone conferencing technoloey ¢ and the diai-in
information for the call was publicly available and pro ~ ;

 
 

10-26-2020 fan a
Date U.S. Magistrate Judge — ONA T. WA

 

 
 

Case 1:20-mj-11644-UA Document 2 Filed 10/29/20 Page 2 of 3

. sNy SO FINANCIAL AFFIDAVIT

 

 

 

 

 

 

 

 

GLA 24 .
ey. 1/12) mo, IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SHRVICHS WITHOUT PAYMENT OF FEE
IN THE UNITED sTaTes © pistricrcourr ( couRT OF APPEALS O OTHER (spect bestow)
IN THE CASH OF LOCATION NUMBER
FOR
| United States». Shannon |
AT

 

 

 

 

 

PERSON REPRESENTED (Show your fill name) 1 ({ Defendant - Adult
2 0 Dofendant - Juvenile Judge

Robert Shan non 3 (7 Appellant *
, . Probation Violator Court
Supervised Release Yioiater
Habeas Potitionar of Appeals
2255 Petitioner
Material Witneas
Other (Specth)

 

O0On0o0a8

4
3
5
CHARGE/OFFENSE (desertbe ffapplicable & ahack box+} fo Felony T
3
9

21 U.S.C. 846 ( Misdemeanor

 

 

| oe oe So Te) ANSWERS"LO QUESTIONS REGARDING ABILITY.TO PAY

Are you now employed? CO Yes O No Xf SelfBmployed

Name and address of employer: Home - Barber
OF NO, give month and ycar of last employment?

If YES, how much do you ’
earn per month? $ 2,000-$2,500 How niveh did you carn por month? $

 

 

EMFLOY-

MENT If marzied, is your spouse employed? { Yes Ne
N/A Jf you are a minor under age 21,
LF YES, how much does your what ls the approximate monthly income
spouse sam permonth? §$ of your parent(s} or guardian(s)?

Haye you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
INCOME & form of rent paymente, Interest, dividends, retirement or annuity payménta, or other sources? OK Yee Ol No
ASSETS

SOURCES

OTHER REE, : . .
INCOME IF YES, give the amount / roo, cutting hair out of his home

recsived and identify the
youreas ;

 

 

CASH Do you have any cash on hand or money in savings or cheoking accounts? [Yes SJ No If YES, total amount? S$

Do you own any real estate, stocks, bouda, nates, automobiles, er other valuable property (excluding ordinary household furnishings
and olathing)? ("} Yes gy No

 

 

 

 

 

 

 

 

VALUE DESCRIPTION

PROP- If YES, give value and = §
ERTY description for each §

&

Lee 5

MARIPAL STATUS ist persone you actually support and your relatlonship to them
X_ single rou Raheem Shannon, Son, 3yrs ald
DEPENDENTS Manied No. of :
Widowed Dependents

 

Separated or Divorced

 

 

OHLIGATIONS &

 

 

 

 

 

 

     
 
  

DEBTS MONTHLY
DEBTS & DESCRIFTION TOTAL DEBT PAYMENT
MONTHLY BILLS Rent 8 s
(Rent, uitiities, loans, Dhone s $
charge accounts, ete.) $ 3
$ s a
I certify under pe of perjury that the foragping is true and correct,

 

   

   

SIGNATURE OF DEPENDANT
(OR FERSON REPRESENTED)

Cesar de Castro
FD/CIA/RET, ATTORNEY (PRINT)

of
10-26-2020

ASSISTANT UNITED STATES ATTORNEY (PRINT} SIGNATURE OF TUPAGIAL ORFICER DATE

 

 

 

 

 

 

 
Case 1:20-mj-11644-UA Document 2 Filed 10/29/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES COURTHOUSE
500 PEARL STREET
NEW YORK, NEW YORK 10007-1312

MEDICAL ATTENTION FORM

DATE: so-agoo00
DEFENDANT: Robert Shannon

 

DOCKET #:

 

 

TO THE WARDENS OF THE METROPOLITAN CORRECTIONAL
CENTER, THE METROPOLITAN DETENTION CENTER,
OR ANY OTHER DETENTION FACILITY:

The above-named defendant has been remanded in lieu of bail at the time of his/her
presentment before this Court. At that time, the following information which requires medical
attention was disclosed.:

The defendant suffers from high blood pressure (for which is prescribed medication),

 

 

Co
U.S, District / Magistrate Judge

 
